DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et. al (US 2003/0006911) in view of Ayre (US 2016/0098756) and in further view of Barlow et al. (US 20100036739)


 	Claims 1 and 8: Smith discloses an apparatus for moving advertisement comprising:  	a housing having an advertisement display unit, wherein the advertisement display unit displays an advertisement; (see for example [0048] discloses housing an advertisement)
 	a mounting unit provided on at least one side of the housing and mounting the housing on at least one of a vehicle, a user's article, and a user's body; (see for example [0048] discloses mounted advertisement, handheld device)
 	a local communication -unit coupled with the housing and wirelessly exchanging transmission and reception information with a mobile terminal in possession of a user when the user approaches the housing;( [see [0048], discloses RF, cellular data, wireless network), 0151 discloses using RF that when in proximity displaying advertisement)  	Smith does not explicitly disclose a GPS unit provided In the mobile terminal and obtaining location and moving speed information of the mobile terminal; and a server establishing a network connection with the mobile terminal when the mobile terminal is wirelessly connected to the local communication unit and receiving the transmission and reception information exchanged between the mobile terminal and the local communication unit and the location and moving speed information obtained from the GPS unit via the mobile terminal.   	However Ayre discloses a GPS unit provided In the mobile terminal and obtaining  (see [0051 and 0075], location and speed information from a GPS)and a server establishing a network connection with the mobile terminal when the mobile terminal is wirelessly connected to the local communication unit and receiving the transmission and reception information exchanged between the mobile terminal and the local communication unit and the location and moving speed information obtained from the GPS unit via the mobile terminal. (see [0011-0014])
 	It would have been obvious to one of ordinary skill in the art at the time the invention to have modified the apparatus and method of Smith to include GPS unit provided In the mobile terminal and obtaining location and moving speed information of the mobile terminal; and a server establishing a network connection with the mobile terminal when the mobile terminal is wirelessly connected to the local communication unit and receiving the transmission and reception information exchanged between the mobile terminal and the local communication unit and the location and moving speed information obtained from the GPS unit via the mobile terminal in order to properly monetize the advertising by using data provided insuring that advertisers are appropriately billed and the appropriate advertisement is shown(see for example [0075] of Ayre). 	Smith and Ayre do not explicitly disclose an electric power supply unit coupled with the housing and supplying electric power to at least one of the local communication unit and the advertisement display unit;  	However Barlow discloses an electric power supply unit coupled with the housing and supplying electric power to at least one of the local communication unit and the advertisement display unit;(see for example Fig. 2  [0022,0026])
([see Barlow [0022])
 	 	Claim 2: Smith discloses the apparatus for moving advertisement of claim 1, further comprising; Smith does not explicitly disclose a separation preventing unit which disconnects the local communication unit from the mobile terminal when the- local communication unit is separated from the housing. 	However Ayre discloses a separation preventing unit which disconnects the local communication unit from the mobile terminal when the- local communication unit is separated from the housing. [0073] 	It would have been obvious to one of ordinary skill in the art at the time the invention to have modified the apparatus and method of Smith to include a separation preventing unit which disconnects the local communication unit from the mobile terminal when the- local communication unit is separated from the housing in order to alert the system operator if the unit was removed. (Ayre [0073])

  	Claim 4: Smith discloses the apparatus for moving advertisement of claim 1,
wherein the server further calculates an advertisement service fee based on at least one of the transmission and reception information and the location and moving speed information which are received from the mobile terminal. [0073]

 	Claims 5 and 9: Smith discloses the apparatus for moving advertisement of claim 4, 
wherein the server further transmits the advertisement service fee calculated to the mobile terminal.[0073, 0091]
 	Claim 6: Smith discloses the apparatus for moving advertisement of claim 1, wherein the server transmits advertisement data to the mobile terminal, wherein the mobile terminal transmits the advertisement data to the local communication unit; wherein the advertisement display unit, which is connected to the local communication unit, displays an advertisement. [0091, 0115]
 	Claims 7 and 10: Smith discloses the apparatus for moving advertisement of claim 1, wherein the server attempts to establish a network connection with the mobile terminal when the mobile terminal is, wirelessly connected to the local area communication unit, wherein the network connection between the mobile terminal and the server is terminated when a network connection between the mobile terminal and the local area-communication. [0136, 0140, 0141]

 	Claim 11: Smith discloses the method of claim 8, further comprising before step Smith  does not explicitly disclose (e): a step of transmitting advertisement image data from the server via the mobile terminal to the local communication unit and displaying an advertisement on the advertisement display unit connected with the local communication unit. 	However Ayre discloses transmitting advertisement image data from the server via the mobile terminal to the local communication unit and displaying an advertisement on the advertisement display unit connected with the local communication unit. [0056]
.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et. al (US 2003/0006911) in view of Ayre (US 2016/0098756) in view of Official Notice.
  	Claim 3:  Smith discloses the apparatus for moving advertisement of claim 1 further comprising; Smith does not explicitly disclose a mounting sensing unit sensing whether the mounting unit is normally operating and informing the local communication unit of whether the mounting unit is normally operating.  	However detecting if a device is working normally is well known to those of ordinary skill and Official Notice is hereby taken. For example mobile device, computers will routinely monitor the device/computer to detect if it is working normally and if not will notify the user of an error.  For example, a mobile device will notify users of applications draining the battery outside of normal operating parameters. 	 	It would have been obvious to one of ordinary skill in the art at the time the invention to have modified the method apparatus of Smith to have included a mounting sensing unit sensing whether the mounting unit is normally operating and informing the local communication unit of whether the mounting unit is normally operating, in order to alert the user or system operator if there is a problem with the display unit.

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/John Van Bramer/Primary Examiner, Art Unit 3621